UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1710


SECURITIES & EXCHANGE COMMISSION,

                Plaintiff,

          and

JOHNNY BELSOME; TIMOTHY ALLEN; JODY HINKLEY; DONALD MARCEL;
KEITH HINKLEY; STARR ATCHISON; EDWARD THIEL; BRETT HUNTER;
TARA BELSOME, and those similarly situated,

                Movants – Appellants,

          v.

REX VENTURE GROUP, LLC, d/b/a Zeekrewards.com; RECEIVER FOR REX
VENTURES GROUP, LLC,

                Defendants – Appellees,

          and

PAUL R. BURKS; TRUDY GILMOND; KELLIE KING,

                Defendants,

          and

NATHANIEL WOODS,

                Movant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00519-GCM)
Submitted:   December 22, 2014          Decided:   January 7, 2015


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc R. Michaud, New Orleans, Louisiana, for Appellants. Irving
M. Brenner, Kenneth D. Bell, Matthew E. Orso, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Johnny    Belsome,     et    al.,     appeal        from   the    district

court’s order clarifying a prior order and directing that any

payments   made    by    the    Receiver       be   sent    to    a   claimant’s       home

address rather than any third party, including attorneys.                              This

court   may    exercise    jurisdiction         only       over    final     orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              The

order the Appellants seek to appeal is neither a final order nor

an appealable interlocutory or collateral order.                           Accordingly,

we dismiss the appeal for lack of jurisdiction.                              We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in   the   materials        before     this     court    and

argument would not aid the decisional process.

                                                                               DISMISSED




                                           3